Citation Nr: 1342798	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  04-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from June 1991 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that reopened a claim for service connection for hypertension and denied it on the merits.

A September 2009 Board decision also reopened the claim for service connection for hypertension, and denied it on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court vacated and remanded that portion of the Board's decision which denied service connection for hypertension.  

The Board remanded the claim for additional development in July 2012.  A March 2013 rating decision granted service connection for PTSD.  In May 2013, the Veteran's representative argued that the Veteran's service-connected PTSD caused or aggravated his hypertension.  As a result, the Board again remanded the claim in June 2013 for additional development  A September 2013 supplemental statement of the case (SSOC) denied service connection for hypertension, to include as secondary to service-connected PTSD.

The case is now before the Board for final appellate consideration.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hypertension is related to active duty or that it was proximately caused or aggravated by a service-connected disability. 



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and was not incurred or aggravated as a result of a service-connected disability. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice for direct service connection was provided in a July 2004 letter.  A March 2006 letter provided Dingess notice.  The claim was readjudicated in SSOCs dated in March and September 2008.  Accordingly, the duty to notify has been fulfilled with respect to direct service connection. 

The duty to notify has not been fulfilled with respect to secondary service connection.  Nevertheless, the Board finds that any notice defect did not affect the essential fairness of the adjudication of the secondary service connection claim, and that the Veteran was not prejudiced thereby.  In this regard, the Board observes that the Veteran himself, through his representative, raised the issue of entitlement to service connection for hypertension as secondary to service-connected PTSD.  Thus, the Veteran had actual knowledge of the information and evidence necessary to substantiate a secondary service connection claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, the Veteran has been represented by a service organization or attorney during the entire appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and statements from the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA examination was conducted in July 2012 and a VA medical opinion was obtained in July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and medical opinion in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

In light of the VA examination and medical opinion, the Board finds that the development requested by the Board's prior remands has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran generally contends that he incurred hypertension during active duty or as a result of his service-connected PTSD.  He asserts that his active duty blood pressure readings are evidence of hypertension, and that PTSD can cause or exacerbate hypertension.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cardio-vascular disease (including hypertension), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006).  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension on a direct or presumptive basis, and as secondary to service-connected PTSD.   

The Veteran's service treatment records are negative for diagnoses of hypertension.  They reflect some elevated blood pressure readings, including 148/91 in 1993 and 150/94 and 148/88 in 1997.  

The Veteran's service treatment records weigh against his claim.  They reflect that medical personnel did not interpret any of the blood pressure readings as signs, symptoms or indications of hypertension.

The record does not include any diagnosis of hypertension within one year of the Veteran's separation from active duty.  Thus, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The post-service medical records are negative for hypertension for five years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Post-service blood pressure readings were within the normal range until November 2000 VA treatment, when the Veteran's blood pressure was 143/84.  Private treatment records dated from October 2003 to November 2003 show elevated blood pressure readings and instructions regarding high blood pressure and hypertension.  VA treatment records also show elevated blood pressure readings.  A February 2008 VA examination diagnosed the Veteran as having hypertension.

However, VA and private treatment records are negative for any opinion or evidence that it is at least as likely as not that the Veteran's hypertension is related to active duty.  They are also negative for any opinion or evidence that it is at least as likely as not that the Veteran's service-connected PTSD caused or aggravated his hypertension.

The report of the July 2012 VA examination sets forth the relevant history (including numerous inservice blood pressure readings), the Veteran's subjective complaints, and examination results.  The examiner expressed the opinion that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by inservice injury, event or illness.  The examiner explained that the Veteran's blood pressure during service did not reveal sustained systolic blood pressure over 140, or sustained diastolic blood pressure over 90.  

In the July 2013 VA medical opinion, the same VA examiner acknowledged a medical text submitted by the Veteran's representative (discussed in detail below) that psychosocial factors have been associated with cardiovascular disease.  The examiner expressed the opinion that the Veteran's hypertension was less likely than not (less than 50 percent probability) due to or the result of the Veteran's service-connected PTSD.  

The examiner explained that although mental disease and stress can temporarily elevate or aggravate any conditions, the careful research in the medical literature did not substantiate a claim that PTSD permanently causes or permanently worsens hypertension.  

She stated that the Veteran likely had essential hypertension.  Based on the electronic review of the Veteran's records, he was diagnosed with unspecified essential hypertension on December 17, 2012.  

With respect to the medical text referenced by the Veteran's representative in the May 2013 post-remand brief acknowledging that psychosocial factors such as anger, anxiety and depression have been associated with cardiovascular disease, the examiner stated that, theoretically, the Veteran's blood pressure control could be worsened TEMPORARILY (capitalization in original) should he have emotional stress due to his PTSD.  However, no documentation was found to show increased severity and/or exacerbation by his PTSD.  

The examiner also stated that based on a review of the Veteran's medical records, his overall blood pressure seemed to be controlled for the majority of time.  No uncontrolled high blood pressure was found resulting in heart attack, stroke, bulging or weakened blood vessels forming an aneurysm, heart failure, narrowed blood vessels in the kidney resulting in chronic kidney failure, or other complication/aggravation of hypertension.  Thus, the probability of the Veteran's high blood pressure being aggravated by his service-connected PTSD/major depression would be less than 50 percent. 

The Board is aware that the examiner did not specifically state that it was less likely than not (less than 50 percent probability) that the Veteran's service-connected PTSD aggravated his hypertension.  However, the examiner's first rationale makes it clear that this was her opinion.  Further, later in the medical opinion the examiner stated that a question seeking a medical opinion for aggravation of a nonservice connected condition (hypertension) by a service connected condition (PTSD) was "Not applicable."  

The Board finds that the September 2012 and September 2013 VA medical opinions constitute highly probative evidence against service connection on direct and secondary bases.  The examiner explained her opinions with reference to medical principles and the Veteran's active duty and post-service medical history, including blood pressure readings, which she recounted in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board acknowledges that VA's website recognizes that veterans with PTSD have a high risk of cardiovascular disease, including hypertension.  In May 2013 correspondence, the Veteran's representative cited a medical textbook that psychosocial factors such as anger, anxiety, depression, hostility and type A behavior have been associated with the occurrence or recurrence of cardiovascular disease.  

However, these references are too general in nature to provide, alone, the necessary evidence to show that the Veteran's service-connected PTSD caused or aggravated his hypertension.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In the current case, the VA website and cited medical text do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity that the Veteran's service-connected PTSD caused or aggravated his hypertension. 

The Board acknowledges the assertions by the Veteran in support of the claim.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the contentions that the Veteran directly incurred hypertension during active duty, or that his service-connected PTSD proximately caused or aggravated his hypertension, do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's hypertension is related to active duty, and whether his service-connected PTSD proximately caused or aggravated his hypertension) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of the claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed hypertension symptoms during or after service.  The Board finds any such assertions to be credible.  However, the Veteran is not competent to attribute the coincidence of symptoms occurring during or after service, or before or after the development of the service-connected PTSD, as establishing the diagnosis and etiology of his hypertension.  As such, the Board finds that the Veteran's assertions are outweighed by the September 2012 and September 2013 VA medical opinions addressed above. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as secondary to service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


